In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-22-00005-CR
     ___________________________

        IRA HENRY III, Appellant

                      V.

          THE STATE OF TEXAS


  On Appeal from the 297th District Court
         Tarrant County, Texas
       Trial Court No. 0644657A


  Before Sudderth, C.J.; Kerr and Walker, JJ.
  Memorandum Opinion by Justice Walker
                           MEMORANDUM OPINION

      In March 2021, appellant Ira Henry III filed documents in the trial court that

seemed to seek a judgment nunc pro tunc “to have this judgment and sentence

corrected, finding cleri[c]al mistakes in the judgment”; an “Appeal From Judgment”;

and postconviction relief. The documents were filed in this court in January 2022.

      We questioned our jurisdiction on three bases: (1) there was no appealable

order based on a motion for judgment nunc pro tunc filed in the trial court; (2) we

have no jurisdiction over postconviction relief; and (3) any attempted appeal from his

1998 conviction would be untimely in 2022 and, presumably, precluded by our prior

review of his 1998 conviction. See Tex. R. App. P. 26.2(a); Abbott v. State, 271 S.W.3d

694, 696 (Tex. Crim. App. 2008); Ater v. Eighth Ct. of App., 802 S.W.2d 241, 243 (Tex.

Crim. App. 1991) (orig. proceeding); Henry v. State, No. 02-98-00297-CR (Tex. App.—

Fort Worth Oct. 28, 1999, no pet.) (not designated for publication). We recognized,

however, that we could have (1) mandamus jurisdiction to consider a complaint about

the trial court’s failure to rule on a motion for judgment nunc pro tunc or about the

trial court’s denial of such a motion or (2) appellate jurisdiction to determine a timely

appeal from a judgment nunc pro tunc. See Blanton v. State, 369 S.W.3d 894, 904 (Tex.

Crim. App. 2012); Ex parte Florence, 319 S.W.3d 695, 696 (Tex. Crim. App. 2010); Ex

parte Ybarra, 149 S.W.3d 147, 148–49 (Tex. Crim. App. 2004). We invited Henry to

respond and warned that we could dismiss his appeal if he did not show grounds for

our jurisdiction. See Tex. R. App. P. 44.3.

                                              2
      Henry responded that his documents had not been an appeal but had been

attempts to move for a judgment nunc pro tunc in the trial court and to file a

postconviction writ of habeas corpus. In short, Henry is not attempting to appeal

anything to this court at this time. Thus, we dismiss his appeal. See Tex. R. App.

P. 43.2(f). The clerk of this court shall forward Henry’s documents, which were filed

in this court on January 6, 2022, to the trial court to be considered as a motion for

judgment nunc pro tunc and as an application for a postconviction writ of habeas

corpus. See Tex. Code Crim. Proc. Ann. art. 11.07; Tex. R. App. P. 23.


                                                    /s/ Brian Walker

                                                    Brian Walker
                                                    Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: March 24, 2022




                                          3